DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregor (DE 2516830).

    PNG
    media_image1.png
    282
    575
    media_image1.png
    Greyscale

 	Gregor discloses a cable comprising a cable jacket (14); a cylindrical core carrier (8) disposed within the cable jacket, the core carrier being in contact with the cable jacket, being an electrical insulator (English abstract), being a single element, and comprising first and second partial outer tubes on an exterior surface of the core carrier; and a pair of twisted conductors partially disposed within the core carrier, wherein a portion of the core carrier separates a first conductor in the pair of twisted conductors from a second conductor in the pair of twisted conductors, wherein less than half of a cross-sectional of each of the first and second conductors protrudes from the core carrier when the cable jacket is stripped from the core carrier, and wherein the first and second conductors are in partial contact with the first and second partial outer tubes, respectively.  It is noted that since the first and second partial outer tubes of Gregor comprise structure and material as claimed and are shaped to hold the conductors in place, the first and second partial outer tubes can hold the conductors in place when the cable jacket is stripped from the core carrier (re claim 1).
 	Re claim 2, since the first and second conductors of Gregor comprise structure and material as claimed, they can be independent channels of a centralized communications network between electronic control units of a vehicle.
 	Gregor also discloses that the pair of twisted conductors is fully disposed within the cable jacket (re claim 3); the cable jacket is an electrical insulator (re claim 6); the cable further comprises a second pair of twisted conductors partially disposed within the core carrier (re claim 8); the first and second partial outer tubes have an approximately cylindrical shape (re claim 11); and the core carrier has an approximately cylindrical shape (re claim 12).
 	Re claims 1 and 9-10, limitations of "preformed" and "clicking the pair of twisted conductors into the core carrier" and "the first and second partial outer tubes are formed when the core carrier is extruded" are considered method limitations, and it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gregor in view of Sugiyama et al. (2016/0372235).
 	As stated in the above, Gregor discloses the invention as claimed.  However, if the applicant were disagreed, the following rejection would be applied to at least claim 1.
 	Gregor discloses the invention substantially as claimed except for the first and second partial outer tubes being shaped to hold the pair of twisted conductors in place when the cable jacket is stripped from the core carrier.  Sugiyama et al. discloses a cable comprising a cable jacket (5); a core carrier (4) disposed within the cable jacket and comprising first and second partial outer tubes (Figs 3D & 3E); and a pair of twisted conductors (3) partially disposed within the core carrier, wherein the first and second partial outer tubes are shaped to hold the conductors in place when the cable jacket is stripped from the core carrier (Fig. 3E).  It would have been obvious to one skilled in the art to modify the first and second (and all) partial outer tubes of Gregor by shaping the partial outer tubes to hold the conductors in place when the cable jacket is stripped from the core carrier, as taught by Sugiyama, such that the conductors are still in their respect positions in the absent of the cable jacket to prepare for cable termination.
 	Re claim 7, Sugiyama discloses the core carrier comprising PTFE ([0038]).  It would have been obvious to one skilled in the art to use PTFE, as taught by Sugiyama, for the core carrier of Gregor to meet the specific use of the resulting cable since PTFE is known in the art for its low dielectric constant and high-temperature resistant.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gregor in view of Leyendecker (7214883).
 	Claim 4 additionally recites the conductors being Litz wire.  Leyendecker discloses a cable comprising conductors which are Litz wire (col. 5, lines 62-65).  It would have been obvious to one skilled in the art to use Litz wire for the conductors of Gregor since Litz wire construction has the advantage of reducing signal loss at higher frequencies as taught by Leyendecker.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gregor in view of Whitfill, Jr. et al. (Whitfill, 3800066).
  	Claim 5 additionally recites the distance between the first and second conductors being approximately 0.2 mm.  Whitfill discloses a cable comprising first and second conductors spacing from each other by a distance which is approximately 0.2 mm (col. 4, line 22, core 21 having a diameter of 0.016 in = 0.4 mm).  It would have been obvious to one skilled in the art to modify the cable of Gregor such that the distance between the first and second conductors is approximately 0.2 mm as taught by Whitfill to meet the specific use of the resulting cable.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Gregor fails to teach that the recesses on the supporting body 5 "are shaped to hold the pair of twisted conductors in place when the cable jacket is stripped from the core carrier" as cited by amended claim 1, pointing to paragraphs [0015] and [0016] in the English translation of the Gregor reference.  Examiner would disagree.  First, Fig. 4 of Gregor is relied upon in the rejection, not Fig. 1.  Second, in paragraph [0016] of translation, it does disclose that "recesses on its circumference, into which the aluminum electrical conductors 9 are inserted."  Gregor does NOT disclose the cable jacket holding the conductors onto the core carrier as argued by the applicant.  Accordingly, the partial outer tubes of Gregor are shaped to hold the pair of twisted conductors in place when the cable jacket is stripped from the core carrier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841